In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Pessala, J), dated February 18, 2004, which denied his objections to an order of the same court (Dwyer, S.M.) dated October 27, 2003, which, after a hearing, denied his application for a downward modification of his child support obligation.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the father’s objections to *666the Support Magistrate’s order. The father failed to establish a change in circumstances sufficient to warrant downward modification of his child support obligation (see Matter of Murphy v Rutowicz, 271 AD2d 691 [2000]; Matter of Kotlyar v Burshtein, 268 AD2d 433 [2000]; see also Matter of Yaroshenko v Kats, 7 AD3d 806 [2004]; Matter of Yourman v Yourman, 216 AD2d 308 [1995]; Praeger v Praeger, 162 AD2d 671 [1990]).
The father’s remaining contention is unpreserved for appellate review and, in any event, without merit. Cozier, J.P., Krausman, Goldstein and Skelos, JJ., concur.